Citation Nr: 1730569	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.   10-32 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for actinic keratosis nuchae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims with VA using the Virtual VA paperless claims processing system.  A highly secured electronic repository is used to store and review all documents.  This allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim. 

Thereafter, the claims file was transferred to the RO in Montgomery, Alabama. 

The Board notes that the July 2009 rating decision originally granted service connection for actinic keratosis nuchae and assigned a 0 percent evaluation, effective July 1, 2009.  In July 2011, the RO granted an increased evaluation of 10 percent for actinic keratosis nuchae, effective July 1, 2009.  The Veteran continues to seek a higher rating for this disorder. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims file.

This matter was previously before the Board in June 2014 and November 2015. 


FINDINGS OF FACT

1.  The Veteran's actinic keratosis is not systemic or manifested by generalized cutaneous involvement, and does not require intermittent systemic medication for a total duration of six weeks or more, but not constantly, during the past 12 month period; it does not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; it does not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period; and it has not resulted in disfigurement or scarring. 

2.  The Veteran's benign neoplasms are related to his service connected actinic keratosis and cause scarring alopecia affecting less than 20 percent of the scalp. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for actinic keratosis nuchae have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7824 (2016). 

2.  The criteria for a separate noncompensable rating for benign neoplasms associated with service connected actinic keratosis causing scarring alopecia have been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7830 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

This appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained all available records, including service treatment records and VA and medical records.  The Veteran has not identified any relevant non-VA medical records.

The Veteran underwent VA examinations in 2009, 2010, 2011, 2014, and 2016, and the examination reports are of record.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103 (c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that the pertinent disability had worsened in severity would be helpful in establishing the increased rating claim.

The August 2014 and April 2016 VA examination reports are, collectively, adequate for rating purposes as the claims file was reviewed, the examiners considered an accurate history, and provided findings sufficient to rate the skin disorder. 

The Board finds the duties to notify and assist have been met.

I. Legal Criteria - Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.118, DC 7824 (diseases of keratinization) provides a noncompensable rating for keratinization if it requires no more than topical therapy during the past twelve-month period.  A 10 percent rating is warranted for localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating requires either generalized cutaneous involvement or systemic manifestations, and; intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating requires a showing of either generalized cutaneous involvement or systemic manifestations, and; constant or near-constant systemic medication, such as immunosuppressive retinoids, during the past twelve-month period. Id.

Under 38 C.F.R. § 4.118, DCs 7806 (dermatitis or eczema) and 7816 (psoriasis), a 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  And a 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

II. Factual Background

The Veteran essentially contends that his skin disorder is manifested by more severe symptomatology than that contemplated by the initially-assigned rating.  Specifically, during his hearing, he indicated that the skin condition was causing deformity to the side of his head.  He is in receipt of an initial 10 percent disability rating under Diagnostic Code 7824. 

Briefly, the Veteran underwent a VA general examination in February 2009.  He stated that he had developed multiple pin point pustules on the scalp in 1992; the condition had been constant since that time.  He stated that he was being treated with a steroid cream (which helped but did not resolve the condition) and that a dermatologist had diagnosed him with actinic keratosis nuchae of the scalp. 

The Veteran underwent a VA skin examination in October 2010.  He again reported the above symptoms.  Other reported skin symptoms include pustules that ruptured and itched.  He reported the use of Atarax and injections into the affected area of the scalp in the past, although current treatment consisted of constant, daily use of a topical corticosteroid.  It was noted that he did not have a generalized body rash, but rather a 1/2 dollar-sized area of hair loss with outbreak of Pityriasis Rosacea (for which service connection is already in effect) with pustules on the posterior right scalp.

The Veteran underwent a VA skin examination in March 2011.  Treatment for actinic keratosis was noted as a topical retinoid treatment with twice daily application; the involvement of the condition was subcutaneous.  Pityriasis rosea was noted as a separate condition from acne keratosis.  Objectively, the acne keratosis area was located on the right lateral parietal region on the scalp.  It was horizontally located, 5 inches long and about 3 inches in diameter, with hair loss in the area as well as well as some hyperpigmented areas.  There was some itching and burning sensation.  It was superficial and stable.

The Veteran underwent a VA skin examination in August 2014.  He described the condition (actinic keratosis nuchae) as on and off, associated with localized pain/pins and needles, bleeding associated with onset of lesions, and loss of hair in the area where lesions are most dominant.  The Veteran reported reoccurrence of this condition on a weekly basis, lasting 1-2 days, and relieved with over-the-counter steroid cream and warm compresses.  Exacerbations included sun exposure and haircuts.  The Veteran had been treated with over-the-counter steroids creams in the past 12 months, for a period of 6 weeks or more, but not constant.  Physical examination revealed that less than 20 percent of the scalp was affected by scarring alopecia.  It also indicated that the Veteran had a benign neoplasm related to actinic keratosis nuchae, but that it did not require treatment.  Residual conditions or complications due to the neoplasm included scarring alopecia to left parieto-occipital area of the scalp.  Additional benign neoplasms related to actinic keratosis nuchae included scattered erythematous papular lesions to left parieto-occipital area of the scalp.  Notably, none of the Veteran's skin conditions caused scarring or disfigurement of the head, face or neck.  There were no systemic manifestations due to the skin condition.  

The Veteran underwent another VA skin examination in April 2016.  Actinic keratosis nuchae was the pertinent diagnosis.  The skin condition did not cause scarring or disfigurement of the head, face or neck.  There were no benign or malignant skin neoplasms.  There were no systemic manifestations due to the skin condition.  Treatment over the past 12 months consisted of constant or near-constant use of topical corticosteroids.  The actinic keratosis affected the right parietal area of the head and measured one-half inch in diameter (less than 1 percent total body and exposed areas), with a 2 inch diameter bald area of hair surrounding a dark lesion (less than 1 percent total body and exposed areas).  

The Board has also reviewed all relevant records of VA treatment, dated from 2009 to 2016.  With the exception of the VA examinations discussed above, these records reflect largely normal evaluations of the skin.  

III. Analysis

In this case, the preponderance of the evidence is against the assignment of a higher initial rating for actinic keratosis of the head/scalp under DC 7824.  

Specifically, VA examinations conducted in 2009, 2010, 2011, 2014, and 2016 reflect that actinic keratosis treatment has consisted of intermittent to constant application of topical retinoids and topical corticosteroids to the affected areas of the head and scalp.  The medical evidence does not show, and the Veteran does not otherwise contend that he has ever used systemic medications, such as immunosuppressive retinoids, in treating his actinic keratosis during the appeal period.  Moreover, there is no showing of generalized cutaneous involvement or systemic manifestations of actinic keratosis.  Indeed, multiple VA examiners have found that the Veteran's actinic keratosis is limited to the head and scalp and that it is not systemic in nature.  For these reasons, a higher initial rating under DC 7824 is not warranted.  

The Board has considered whether a higher rating could be assigned under any other potentially applicable diagnostic codes.  

For example, the Veteran's actinic keratosis lesions have been described in terms of surface area/exposed areas; such factors are expressly contemplated by DCs 7806 (dermatitis or eczema) and 7816 (psoriasis).  However, no VA examiner has ever described the lesions as comprising of 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed areas affected so as to warrant a 30 percent rating under DC 7806 or DC 7816. See, e.g., April 2016 VA Skin Examination. 

The Board acknowledges that the rating criteria of DC's 7806 and 7816 also contemplate higher ratings based on the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs.  See 38 C.F.R. § 4.118, DCs 7806, 7816. 

In Johnson v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that that "systemic therapy" as used in DC 7806 included the use of corticosteroids without any limitation to such use being oral or parenteral as opposed to topical. See Johnson v. McDonald, 27 Vet. App. 497 (2016).  

However, on July 14, 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin, that reversed the decision by the Court. See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the Secretary that the Veterans Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy."  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that systemic therapy means treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. 

In this case, the Veteran's use of corticosteroids has been limited to topical applications to the head and scalp areas only.  In line with the reasoning articulated by the Federal Circuit in Johnson v. Shulkin, the Board does not consider the Veteran's use of a topical corticosteroid to the head and scalp regions to be "systemic therapy" for VA purposes.  

Lastly, the Board has considered whether a higher rating could be assigned under DC 7800.  However, as the Veteran's actinic keratosis has not been shown to be manifested by scars or disfigurement of the head, face, or neck, a higher or separate rating under DC 7800 is not appropriate here. See August 2014 and April 2016 VA Skin Examinations (expressly noting that there was no scarring or disfigurement of the head, face, or neck). 

Also, the 2014 and 2016 VA skin examinations found that he had benign neoplasms related to his service connected actinic keratosis, and that the neoplasms caused scarring alopecia.  The scarring alopecia affects less than 20 percent of his scalp.  The rating schedule under DC 7830 (scarring alopecia) specifically provides for a 0 percent/non-compensable rating when scarring alopecia affects less than 20 percent of the scalp.  The symptomatology of actinic keratosis and scarring alopecia is separate and distinct.  Thus, the Veteran is entitled to a separate, non-compensable rating for scarring alopecia under DC 7830.

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record in its entirety and, as discussed, finds that a 10 percent evaluation is warranted for the service-connected actinic keratosis for the entire period of the appeal, as the disability has remained essentially constant for the entire appeal period.  Accordingly, a staged rating under Hart is not warranted. 

The Board acknowledges the Veteran's statements during his Board hearing that he has deformity to the head and balding as a result of his actinic keratosis.  While the Veteran is competent to identify observable changes in his skin, the assessments appearing in the multiple VA examinations, which noted the severity of the Veteran's disability, carry the most probative value because they were made by medical professionals. 

In summary, for the reasons expressed, the Board finds that a separate noncompensable rating for benign neoplasms associated with service connected actinic keratosis causing scarring alopecia is warranted but the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected actinic keratosis for the entire initial period of the appeal. As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, the Veteran has not asserted that his skin disorder has rendered him unemployable.  The August 2014 VA examiner specifically stated that the Veteran's disability does not impact the Veteran's employability.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial disability rating in excess of 10 percent for actinic keratosis is denied. 

A separate noncompensable rating for benign neoplasms associated with service connected actinic keratosis causing scarring alopecia is granted subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


